Citation Nr: 0920046	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatectomy 
secondary to bladder carcinoma claimed as prostate cancer due 
to exposure to Agent Orange.

2.  Entitlement to service connection for urethral cancer due 
to exposure to Agent Orange.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bladder carcinoma due to exposure to Agent Orange, and if so, 
whether the reopened claim should be granted.  

4.  Entitlement to service connection for soft tissue sarcoma 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to March 1959 
and from April 1959 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for prostate 
cancer, bladder cancer, and urethral cancer with perforated 
bladder.  

The Veteran presented testimony at a personal hearing before 
a Decision Review Officer (DRO) in August 2008 and in 
February 2009 before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for bladder 
carcinoma, a prostatectomy claimed as prostate cancer, and 
urethral cancer are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

The Veteran has raised a claim for service connection for 
granular cell tumors due to Agent Orange exposure in a 
statement received in March 2008.  He claimed there was 
evidence in his medical records of malignant granular cell 
tumors which fell under presumptive service connection based 
on Agent Orange exposure.  That claim is referred to the 
agency of original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange.

2.  Entitlement to service connection for bladder carcinoma 
was denied by the RO in a December 1999 rating decision.  The 
Veteran did not appeal that decision and it became final.  

3.  Evidence received since the December 1999 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a bladder carcinoma 
disability, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.

4.  Competent medical evidence of a diagnosis of soft tissue 
sarcoma is not of record.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a bladder carcinoma has 
been received, and the claim for that benefit is reopened.  
38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  Service connection for soft tissue sarcoma due to Agent 
Orange exposure is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

With respect to the issue on appeal of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for bladder carcinoma due 
to Agent Orange exposure the Board finds that VA has 
substantially satisfied the duties to notify and assist.  In 
view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VA's duties to notify and assist in this 
case.  Thus, the Board finds that further discussion of the 
duties to notify and assist on the issue of whether new and 
material evidence has been received to reopen the claim is 
not warranted.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

With regard to the issue of service connection for soft 
tissue sarcoma due to Agent Orange exposure, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in April 2007 and a rating 
decision in June 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in December 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  He submitted statements and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  As there is no 
evidence of any confirmed diagnosis of soft tissue sarcoma, 
either in service or after service, the Board finds that a VA 
examination or a medical opinion is not required in this 
case.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection for soft tissue sarcoma

The Veteran seeks service connection for soft tissue sarcoma 
due to Agent Orange exposure.  The Veteran contends that his 
bladder cancer was a soft tissue sarcoma.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for soft tissue sarcoma due to Agent 
Orange exposure.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service or in the presumption period 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as malignant tumors, become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  The 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2008).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents such as Agent Orange. According to the 
Veteran's DD Form 214, he served in Vietnam from August 1967 
to August 1968, which is during the Vietnam era.  Thus, he is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection for listed diseases will be presumed if they are 
manifest to a compensable degree within specified periods.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  The list includes soft tissue sarcoma if 
manifested to a degree of 10 percent or more at any time 
after service.  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).  Further, 
the Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a list of specified conditions and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notices, 68 Fed. Reg. 27,630-41 (2003); 
64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 
(1996).

Moreover, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 
Vet. App. 164 (1999).

Service treatment records are negative for complaints, 
findings, or diagnosis of soft tissue sarcoma in service.  
Therefore, the Board finds that soft tissue sarcoma is not 
shown in service.  Further, there is no medical evidence of 
record showing that soft tissue sarcoma manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection for soft tissue 
sarcoma as a malignant tumor is not warranted on a 
presumptive basis.  

In addition, the evidence does not show that soft tissue 
sarcoma due to Agent Orange exposure has became manifest to a 
degree of 10 percent or more at any time following the 
Veteran's separation from service.  Thus, the Board finds 
that entitlement to service connection on a presumptive basis 
due to Agent Orange exposure is not warranted.

Evidence submitted by the Veteran includes a request for a 
consultation to the Tumor Board in September 1999 noting that 
final pathology revealed Gr 3/3 TCCa (Transitional Cell 
Carcinoma) with invasion into the superficial muscle layer.  
The consultation diagnosis was Bladder, invasive Transitional 
Cell Carcinoma, and the tumor had invaded superficial muscle 
(inner half).  Although the evidence shows that the 
transitional cell carcinoma of the bladder had invaded 
superficial muscle, that evidence does not show a diagnosis 
of soft tissue sarcoma.  

The Veteran also submitted a page of information from the 
internet addressing the difference between sarcoma and 
carcinoma.  Upon review of the submitted excerpt from an 
internet source regarding the definitions of sarcoma and 
carcinoma, the Board notes that it is not sufficient to 
demonstrate the requisite medical nexus for a claim for 
service connection.  The information is not from a medical 
source and only presents the definitions of two medical 
terms.  It is not a medical article that is evidence 
demonstrating a connection between the present condition and 
service.  There is no discussion of generic relationships 
with a degree of certainty which, under the facts of this 
case, serves to establish a link between the Veteran's 
diagnosed bladder cancer and his claimed soft tissue sarcoma 
and his service.  Sacks v. West, 11 Vet. App. 314 (1998).  As 
such, it is of minimal probative value.

The Veteran testified at the RO in August 2008 that he had 
been specifically diagnosed with soft tissue sarcoma.  He 
then described the medical history related to his bladder 
cancer and urethral cancer when seen at Darnell Army Medical 
Center and then at Brooke Army Medical Center.  The Veteran 
and his daughter believed that the bladder cancer was a soft 
tissue sarcoma.  

The Veteran testified in February 2009 as to his service in 
Vietnam.  He also testified that with regard to soft tissue 
sarcoma, after a VA Agent Orange examination, he was advised 
to go for medical follow-up of a finding of blood in his 
urine.  He then related having a biopsy which revealed 
bladder carcinoma and led to surgical removal of his bladder, 
prostate, and urethra.  He described his current residuals 
from that surgery.  His spouse and daughter testified as to 
their observations of the Veteran's medical problems related 
to the bladder cancer and other medical disabilities.  The 
Veteran felt that the malignancy was related to Agent Orange 
exposure and had been told by some physicians that there was 
a very high possibility that was the cause.  

Records from Darnell Army Medical Center, Brooke Army Medical 
Center, Central Texas Nephropathy Associates, and Austin 
Heart show the Veteran was seen for various disorders.  The 
records contain the surgical records and pathology reports 
related to transitional cell carcinoma of the bladder and 
urethral cancer.  However, the records contain no reported 
treatment, findings, or diagnosis of soft tissue sarcoma.  

Although the Veteran testified that he had been diagnosed 
with soft tissue sarcoma, his further testimony described the 
history and treatment of bladder cancer, urethral cancer, and 
the removal of his prostate.  The competent medical evidence 
of record shows diagnoses of bladder cancer, urethral cancer, 
and a prostatectomy, but does not show a diagnosis of soft 
tissue sarcoma.  

The Board acknowledges the assertions of the Veteran, his 
spouse, and his daughter, regarding his claim that his 
bladder cancer was soft tissue sarcoma due to Agent Orange 
exposure.  However, as a layperson without the appropriate 
medical training and expertise, neither the Veteran nor his 
spouse is competent to render a probative opinion on a 
medical matter.  The evidence shows that the Veteran's 
daughter is a registered nurse, however, the evidence does 
not show that she has specialized medical training regarding 
the etiology of malignant tumors.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about his symptoms and what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, the proper 
diagnosis of malignant tumors and providing a relationship to 
service, herbicide exposure, or any disease or injury 
incurred in or aggravated by service, are medical issues 
beyond the expertise of a layperson.  Thus, the Board finds 
that the lay assertions of the Veteran and his daughter that 
the Veteran's bladder cancer was soft tissue sarcoma due to 
Agent Orange exposure are not competent or sufficient to 
support the claim for service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, evidence of record fails to show that a soft tissue 
sarcoma has been clinically diagnosed.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110 (West 2002).  
The medical evidence of record does not show post service 
evidence of complaints, findings or diagnosis of soft tissue 
sarcoma.  There is no competent medical evidence of a current 
diagnosis of soft tissue sarcoma.  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Moreover, additional 
development is not needed at this time because no current 
soft tissue sarcoma is shown by the evidence of record.  38 
C.F.R. § 3.159(c)(4).  As there is no competent medical 
evidence of a current diagnosis of soft tissue sarcoma, the 
Board finds that service connection for soft tissue sarcoma 
is not warranted.  As the preponderance of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for bladder carcinoma

The Veteran seeks service connection bladder carcinoma due to 
exposure to Agent Orange in service.  According to the 
Veteran's DD Form 214, he served in Vietnam from August 1967 
to August 1968.  

A review shows that service connection for bladder carcinoma 
due to Agent Orange exposure was previously denied by the RO 
in an October 1999 decision.  Additional evidence was 
received and service connection for bladder carcinoma to 
include due to exposure to Agent Orange was denied in a 
December 1999 rating decision.  The Veteran did not appeal 
that decision and it became final.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2008).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108 (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Evidence considered at the time of the December 1999 rating 
decision included service medical records, records from 
Brooke Army Hospital from October 1997 to July 1999, the 
surgical report and pathology report of the Veteran's surgery 
in July 1999, and Central Texas Health Care System outpatient 
records from October 1997 to April 1999.  The service medical 
records show hematuria in July 1972 with question of urethral 
stricture versus benign prostatic hypertrophy but do not show 
findings or diagnosis of bladder cancer in service.  Post 
service medical records report hematuria with enlarged 
prostate with history since 1991.  Bladder carcinoma was 
suspected in March 1999 and confirmed by biopsy in April 
1999.  A cystoprostatectomy was performed in July 1999.  

The RO found that the Veteran had a confirmed diagnosis by 
biopsy of bladder carcinoma, but no medical evidence had been 
received to show that this disability was related to service.  
The medical evidence did not show that the Veteran's bladder 
carcinoma was related to some specific event or events in 
service or to an established service connected disability, or 
was incurred to a compensable degree within one year 
following discharge from service.  The RO denied the claim.  

Evidence received since the December 1999 rating decision 
includes a medical record from North Austin Medical Center 
dated in March 2005, a medical record from University Health 
Center dated in October 2004, medical records from Brooke 
Army Medical Center from April 1999 to May 2005, medical 
records from Metroplex Health System from October 2004 to 
April 2005, medical records from Dr. L.S. from October 2004 
to July 2005, medical records from Darnell Army Medical 
Center from February 1990 to July 2006, and testimony 
presented by the Veteran and his daughter at a hearing at the 
RO in August 2008 and by the Veteran, his spouse, and 
daughter, at a Board hearing in February 2009.    

Some of the medical records received are duplicates of 
records previously considered.  Duplicate documents, by their 
very nature, are not new and material.  38 C.F.R. § 3.156(a).  
Other medical records do not show bladder cancer in service 
or manifestations of bladder cancer to a compensable degree 
within one year after separation from service, or to be the 
result of exposure to herbicides while in service in Vietnam.
The Veteran testified in August 2008 that he had problems 
with his bladder since 1972.  He testified as to the 
diagnosis in April 1999 and the treatment that involved 
surgical removal of his bladder.  He felt that exposure to 
Agent Orange in service was the cause of the bladder cancer.  
His daughter testified as to her observations of the 
Veteran's medical condition and treatment.  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  Moray v. Brown, 5 Vet. 
App. 211 (1993).

However, the evidence received into the record since the 
December 1999 rating decision that denied service connection 
for bladder carcinoma includes the Veteran's testimony before 
the Board in February 2009 that he had been told by military 
physicians that his bladder cancer probably was due to Agent 
Orange exposure.  In the Board's opinion, that evidence, 
presumed credible for this purpose, when viewed with that 
previously of record, is new and material evidence as defined 
by the regulation.  38 C.F.R. § 3.156(a) (2008).  It was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, or in connection with the evidence previously of 
record, does raise a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for entitlement to service 
connection for bladder cancer due to Agent Orange exposure is 
reopened.  38 U.S.C.A. § 5108 (West 2002).  To that extent 
only, the claim is allowed.  The issue of entitlement to 
service connection for bladder cancer due to Agent Orange 
exposure will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bladder carcinoma is 
reopened.  The appeal is granted to that extent only.

Entitlement to service connection for soft tissue sarcoma is 
denied.


REMAND

The claim for service connection for bladder carcinoma is 
reopened.  However, further development is needed.  The 
Veteran seeks service connection for prostatectomy claimed as 
prostate cancer, bladder carcinoma, and urethral cancer 
claimed as due to exposure to Agent Orange.  

The service medical records show hematuria in July 1972.  
Records from Brooke Army Hospital from October 1997 to July 
1999 and Central Texas Health Care System outpatient records 
from October 1997 to April 1999 report hematuria with 
enlarged prostate with history since 1991.  Post service 
records show that bladder carcinoma was suspected in March 
1999 which was confirmed by biopsy in April 1999.  A 
cystoprostatectomy was performed in July 1999.  The Veteran 
testified in February 2009 that he had been told by military 
physicians that his bladder cancer and urethral cancer 
probably were due to Agent Orange exposure.  The Veteran 
earlier testified in August 2008 that he had problems with 
his bladder since 1972.  Here, hematuria was shown in 
service, exposure to Agent Orange is presumed and the 
Veteran's statements and testimony indicate that his bladder 
carcinoma and urethral cancer may be related to service.  
Thus, a VA examination and medical opinion are necessary to 
determine if those disabilities are related to or had onset 
during service.  38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Although the competent medical evidence does not show a 
diagnosis of prostate cancer, the surgical records show that 
at the time of the surgery in July 1999 for bladder 
carcinoma, the Veteran's prostate was also surgically 
removed.  The pathology report indicated that no discrete 
mass, hemorrhage, or necrosis was identified in the prostate 
specimen.  However, as a cystoprostatectomy was performed, 
the Board finds that the issue of service connection for 
prostatectomy secondary to bladder carcinoma claimed as 
prostate cancer due to exposure to Agent Orange is 
inextricably intertwined with the issue of service connection 
for bladder carcinoma.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his bladder carcinoma and 
urethral cancer.  The claims file must be 
reviewed by the examiner and that review 
should be noted in the examination report.  
All indicated studies should be conducted, 
and all findings reported in detail.  The 
examiner should provide the following 
opinions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the bladder carcinoma first 
manifested in service or is related 
to service or an incident of 
service?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the bladder carcinoma was 
caused by exposure to herbicides? 

(d) Is it at least as likely as not 
(50 percent or greater probability) 
that the transitional cell carcinoma 
of the left and right ureters shown 
by pathology in July 1999 and 
resectioned at the time of the 
surgery for bladder carcinoma, first 
manifested in service or is related 
to service or an incident of 
service?

(d) Is it at least as likely as not 
(50 percent or greater probability) 
that the transitional cell carcinoma 
of the left and right ureters shown 
by pathology in July 1999 and 
resectioned at the time of the 
surgery for bladder carcinoma, was 
due to exposure to herbicides?
 
(e) Is it at least as likely as not 
(50 percent or greater probability) 
that the transitional cell carcinoma 
of the left and right ureters shown 
by pathology in July 1999 and 
resectioned at the time of the 
surgery for bladder carcinoma, was 
due to the bladder carcinoma?

(f) Is it at least as likely as not 
(50 percent or greater probability) 
that the removal of the Veteran's 
prostate during the surgery for 
bladder carcinoma was due to a 
malignancy of the prostate?

(g) Is it at least as likely as not 
(50 percent or greater probability) 
that the removal of the Veteran's 
prostate during the surgery for 
bladder carcinoma was secondary to 
the surgical removal of the bladder 
carcinoma.

2.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


